DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 9, 2022, applicant submitted an amendment filed on October 7, 2022, in which the applicant traversed and requested reconsideration.

Response to Arguments
According to the Office Action mailed on September 9, 2022, the Cho reference was inadvertently used, however, it is not prior art.  At the time of prosecution, the claims were amended and the Cho reference was introduced based on the amendment dated June 16, 2022.  The Cho reference has been removed and the new art is introduced based on the amendment dated June 16, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-12, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abu Zaki et al. (USPN 10,102,845), hereinafter referenced Abu Zaki in view of Firman et al. (PGPUB 2013/0024852), hereinafter referenced as Firman.

Regarding claim 1, Abu Zaki discloses a computer-implemented method, system and medium, hereinafter referenced as a method comprising: 
at least one processor (processor; column 7, line 57 – column 8, line 6); and 
at least one memory storing instructions that (memory; column 7, line 57 – column 8, line 6), when executed, cause the at least one processor to: 
receiving, by a voice action service system, an intent associated with a voice command trigger phrase, the voice command trigger phrase being included in a spoken utterance provided at a computing device of a user (play music; column 7, lines 1-39); 
receiving, by the voice action service system, contextual information associated with the computing device of the user (context; column 5, line 61 – column 6, line 67); 
identifying, by the voice action service system, based on the intent associated with the voice command trigger phrase, an application installed on the computing device of the user that, when executed by the computing device of the user, satisfies the intent associated with the voice command trigger phrase (provide output to appropriate application; column 9, lines 45-47 with column 13, lines 13-32); and 
in response to determining that the computing device of the user can execute the application to satisfy the intent of the user: 
causing, by the voice action service system, the computing device of the user to execute the application to satisfy the intent associated with the voice command trigger phrase (provide output to appropriate application; column 9, lines 45-47 with column 13, lines 13-32), but does not specifically teach wherein the contextual information associated with the computing device of the user comprises a version of the application installed on the computing device of the user and determining, based on the version of the application installed on the computing device of the user, whether the computing device of the user can execute the application to satisfy the intent of the user.
Firman discloses a method wherein the contextual information associated with the computing device of the user comprises a version of the application installed on the computing device of the user and determining, based on the version of the application installed on the computing device of the user, whether the computing device of the user can execute the application to satisfy the intent of the user (The publisher system 104 may allow software publishers to specify version targeting in a number of ways. For example, in some implementations, the software publisher may include metadata information in the application binaries that correspond to the respective application versions, e.g., in a manifest file that is embedded in the binary. The manifest file may describe certain dependencies, restrictions, or other types of information that relate to the devices or device types that are capable of executing the application. Information in the manifest file may be used by the application publisher system 104 to automatically (e.g., without user intervention) define a set of one or more application properties that may be used to target the version to a particular device or group of devices. For example, if the manifest declares that the application version is only compatible with operating system (OS) 2.0 or above, then the application publisher system 104 may automatically target the application version to devices that have an OS of 2.0 or above. Another version of the application may include a manifest that declares compatibility with OS 1.6 through 1.8, and the application publisher system 104 may therefore target the application version to devices having an OS of 1.6 through 1.8.; p. 0022), to control the distribution of the respective application versions to appropriate devices for which the application version is targeted.
Therefore, it would have been obvious to one of ordinary of skill of the art to modify the method as described above, to provide appropriate information to ensure the devices operate properly.
Regarding claim 7, it is interpreted and rejected for reasons as set forth above.  In addition, Firman discloses a method wherein the contextual information associated with the computing device of the user comprises an operating system utilized by the computing device of the user (OS; p. 0022).
Regarding claims 4 and 15, it is interpreted and rejected as reasons as set forth above.  In addition, Firman discloses a method wherein the contextual information associated with the computing device of the user comprises an operating system utilized by the computing device of the user (operating system; p. 0022).  
Regarding claims 5, 11 and 16, Abu Zaki discloses a method wherein the intent associated with the voice command trigger phrase is determined locally at the computing device based on the computing device processing the spoken utterance (locally; column 7, lines 1-39).  
Regarding claims 6 and 17, Abu Zaki discloses a method wherein processing the spoken utterance to determine the intent comprises: 
processing the spoken utterance to generate a transcription corresponding to the spoken utterance (audio of the spoken command can be processed and transcribed; abstract; column 1, lines 20-30 with column 5, line 61 – column 6, line 23); 
determining at least a portion of the transcription matches the voice command trigger phrase (list to determine intent; column 3, line 51 – column 4, line 8 and column 5, line 61 – column 6, line 23); 
identifying the intent based on the intent being associated with the voice command trigger phrase (play music/intent; column 7, lines 1-39); and 
transmitting the intent to the voice action service system (intent; column 7, lines 1-39).  
Regarding claim 8, Abu Zaki discloses a method wherein the contextual information associated with the computing device of the user comprises contextual information associated with the application installed on the computing device of the user (context; column 5, line 61 – column 6, line 67).  
Regarding claim 9, it is interpreted and rejected as reasons as set forth above.  In addition, Firman discloses a method wherein the contextual information associated with the application comprises a version of the application installed on the computing device of the user (version of the application; p. 0022).
Regarding claim 12, it is interpreted and rejected for reasons as set forth above.  In addition, Firman discloses a method comprising receiving, by a voice action service system, an intent associated with a voice command trigger phrase, the voice command trigger phrase being included in a spoken utterance provided at a computing device of a user (command; p. 0085).
Regarding claim 18, it is interpreted and rejected for reasons as set forth above.  In addition, Firman discloses a method wherein determining whether the computing device of the user can execute the application to satisfy the intent of the user is further based on the operating system utilized by the computing device of the user (OS; p. 0022).  
Regarding claim 19, it is interpreted and rejected for reasons as set forth above.  In addition, Firman discloses a method wherein determining whether the computing device of the user can execute the application to satisfy the intent of the user is further based on the version of the application installed on the computing device of the user (version of the application; p. 0022).  
Regarding claim 20, it is interpreted and rejected for reasons as set forth above.  In addition, Abu Zaki discloses a method wherein the instructions further cause the at least one processor to: 
identify, based on at least the intent associated with the voice command trigger phrase, the application installed on the computing device of the to satisfy the intent associated with the voice command trigger phrase (trigger entities; column 3, line 51 – column 4, line 8).  
Regarding claim 21, it is interpreted and rejected for reasons as set forth above.  In addition, Firman discloses a method wherein determining whether the computing device of the user can execute the application to satisfy the intent of the user is further based on the operating system utilized by the computing device of the user (OS; p. 0022).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Calman et al. (PGPUB 2012/0230538) teaches determining if the operating system is capable of handling the application (p. 0084).
Shih et al. (PGPUB 2015/020162) discloses various versions (p. 0163).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657